Citation Nr: 1526095	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether the reduction of the evaluation for a right shoulder strain, from 20 percent to 10 percent was proper.
 
2.  Entitlement to an increased rating in excess of 20 percent for a right shoulder strain.

3.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depression.

4.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to January 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In the May 2012 decision, the RO, in part, continued a 50 percent rating for service-connected PTSD with depression and denied entitlement to a TDIU.  The October 2012 decision reduced the disability rating for his service connected right shoulder strain from a 20 percent evaluation to a 10 percent evaluation, effective January 1, 2013.

The Board notes that the Veteran's claim which led to the reduction at issue in this appeal, was a claim for a TDIU.  Considering that this appeal arose from a claim for a higher evaluation, the Board will consider whether a higher evaluation for right shoulder strain is warranted as part and parcel of the reduction. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.


FINDINGS OF FACT

1.  Improvement of the Veteran's service-connected right shoulder strain has not been demonstrated.

2.  The Veteran's right shoulder strain is not manifested by ankylosis of scapulohumeral articulation; limitation of motion of the arm to 25 degrees from the side; fibrous union or nonunion of the humerus; or loss of head of the humerus.

3.  The Veteran's service-connected PTSD with major depression was manifested by symptoms consistent with occupational and social impairment with reduced reliability and productivity; neither occupational and social impairment with deficiencies in most areas nor total occupational and social impairment was shown.

4.  The Veteran's service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's 10 percent disability evaluation for service-connected right shoulder strain disability was not proper and the criteria for restoration of the 20 percent rating are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344 (2014).

2.  The criteria for an increased rating in excess of 20 percent for a right shoulder strain disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5299- 5201 (2014).

3.  The criteria for an increased evaluation in excess of 50 percent for service-connected PTSD with major depression have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 9434 (2014).

4.  The criteria for entitlement to a TDIU have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Certain due process provisions apply where a reduction in the rating for a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made: A rating proposing the reduction must be prepared, setting forth all the material facts and reasons, and the Veteran must be notified of the contemplated action and furnished detailed reasons for the action.  He or she must be provided 60 days to respond with evidence/argument why the reduction should not take place.  If additional evidence [i.e., contraindicating the reduction] is not received, final rating action [implementing the reduction] will be taken, and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action [rating implementing the reduction] expires.  38 C.F.R. § 3.105(e).  The Veteran was provided with notice in May 2012 and the Board find that there has been compliance with the procedural requirements of 38 C.F.R. § 3.105(e).

Regarding the increased rating and TDIU claims, the RO provided notice to the Veteran in an April 2012 letter, prior to the date of the issuance of the appealed May 2012 and October 2012 rating decisions.  This letter explained what information and evidence was needed to substantiate a claim for increased ratings and a TDIU, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The April 2012 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes the record does not include a notice letter specific to what information and evidence was needed to substantiate the claim for increased ratings for PTSD with major depression and a right shoulder strain.  However, the Board finds that any notice defect was harmless error.  Indeed, the lack of such specific notice here is not shown to prejudice the Veteran.  Rather, the Board determines that from the correspondence of record, a reasonable person should have understood how to substantiate the claim for an increased rating.  Moreover, the Veteran is represented by the Disabled American Veterans whom the Board presumes is competent in the practice of Veteran's law. 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Pertinent medical evidence associated with the claims file consists of service, VA treatment records, private records and the reports of April 2008, June 2008, May 2012 and July 2013 VA examinations.  

The April 2008, June 2008, May 2012 and July 2013 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the April 2008, June 2008, May 2012 and July 2013 VA examination reports are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Increased Rating Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2014).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. §4.7 (2014).

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The assignment of a particular Diagnostic Code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing the claim for a higher rating, VA must consider which Diagnostic Code or Codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).


I.  Right Shoulder

Factual Background 

The Veteran underwent a VA examination in April 2008.  There was no deformity, giving way or instability.  There was pain and stiffness but no weakness.  There was right shoulder numbness related to his neck movements.  There were no recurrent episodes of dislocation or subluxation, locking episodes or effusion.  There was no inflammation and no flare-ups of joint disease.  Active forward flexion was from 0 to 130 degrees.  Passive range of motion was from 0 to 180 degrees with pain beginning at 130 degrees and ending at 180 degrees.  There was no additional loss of motion on repetitive use.  Active abduction was from 0 to 90 degrees and passive abduction was from 90 to 180 degrees with no additional loss of motion on repetitive use.  Active external rotation was from 0 to 30 degrees with no additional loss of motion on repetitive use.  Active internal rotation was from 0 to 20 degrees with no additional loss of motion on repetitive use.  The examiner noted that there was obvious pain with range of motion to the right shoulder.

In February 2012 the Veteran filed a claim for an increased rating.

The Veteran underwent a VA examination in May 2012.  The Veteran reported constant pain in his right shoulder.  A little more than a year ago he had a cortisone injection with "some benefit".  He currently took ibuprofen which was somewhat helpful.  The Veteran reported that flare-ups impacted the function of his shoulder as he indicated that he could not use his arm at all and had difficulty lifting and throwing.  Right shoulder flexion was from 0 to 180 degrees with painful motion beginning at 175 degrees.  Right shoulder abduction was from 0 to 180 degrees with painful motion beginning at 175 degrees.  After repetitive use testing, forward flexion was from 0 to 180 degrees and abduction was from 0 to 180 degrees.  The Veteran did not have any additional loss of range of motion or functional loss and/or impairment after repetitive-use testing.  The Veteran did have localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the right shoulder.  Strength was 5/5 and there was no ankylosis.  There was no history of recurrent dislocations.  There was no instability, weakness, abnormal movement, guarding or an inflammatory condition.  While passive range of motion was noted to be the same as active range of motion, the examiner noted pain on movement during forward flexion, abduction, external rotation and internal rotation.  Strength was normal.  The examiner concluded that there were no additional functional limitations of the shoulder, including no additional loss of range of motion during flare-ups, or secondary to 3 repetitive uses of the joint, painful motion, weakness, excessive fatigability, lack of endurance or incoordination.  The examiner also noted that the Veteran's shoulder disability did not impact his ability to work.

The Veteran underwent a VA examination in July 2013.  The Veteran reported constant pain in his right shoulder.  A little more than a year ago he had a cortisone shot which provided some benefit.  He reported that he was very limited in range of motion and that he was unable to lift his arm.  He also reported that driving had been very difficult and doing anything with his right arm had been very difficult.  Regarding flare-ups, the Veteran noted that any range of motion of the right shoulder caused pain.  Right shoulder motion was from 0 to 90 degrees with painful motion beginning at 175 degrees.  Abduction was from 0 to 90 degrees with painful motion beginning at 175 degrees.  After repetitive use testing, forward flexion and abduction were both from 0 to 90 degrees.  Internal rotation and external rotation were both from 0 to 45 degrees.  He did not have additional limitation in range of motion but did have functional loss and/or functional impairment of the shoulder and arm as he had pain on movement.  He had no localized tenderness or pain on palpation and did not have guarding of the shoulder.  Shoulder abduction and flexion strength was 1/5.  He did not have ankylosis.  A Hawkins Impingement Test, Empty-Can Test, external rotation infraspinatus strength test and lift-off subacaoularis test were all negative.  There was no history of mechanical symptoms, no history of recurrent dislocation and the crank apprehension and relocation test was negative.  There were no additional functional limitations of this joint, including no additional loss of range of motion during flare-ups, or secondary to repetitive use of the joint, painful motion, weakness, and excessive fatigability, lack of endurance or incoordination.

The examiner noted that the Veteran was service-connected for a cervical strain, lumbar strain and a right shoulder strain.  The examiner also noted that there was a supervening injury or illness such a psychological issue or other mental health condition that was causing his pain and limited range of motion as it was not related to his service-connected conditions.  The examiner explained that there was no obvious medical, physical or diagnostic evidence to substantiate the Veteran's degree of pain and other physical impairments related to his service-connected conditions.  The examiner again indicated that the Veteran's diagnostic and objective clinical examinations did not match the level of impairment the Veteran was claiming.

The examiner noted that the Veteran had worked for a year as a bridge tender for Union Pacific Railroad.  He was a police officer prior to this for a year but was released due to mental health issues.  As a bridge tender, his duties of answering radios and opening and closing bridges for boats required a lot of repetitive hand motions.  It also involved occasional heavy lifting.  He was to avoid repetitive overhead lifting of more than 20 pounds for his right arm.  He was able to perform activities of daily living and able to work his present job.  The examiner also noted that the service-connected cervical strain and lumbar strain resulted in no physical impairments and had no impact on his ability to work.

A.  Reduction

Laws and Regulations

The procedural framework set forth in 38 C.F.R. § 3.105(e) governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. §3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease of compensation benefits being made, a rating proposal of the reduction will be prepared setting forth all material facts and reasons, and the beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation should be kept at the current level. If additional evidence is not received within that period, a final rating action will be taken and rating will be reduced to the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344. The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

The Veteran's right shoulder disability is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201 (2014).  

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder.  Limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Analysis

Based on a review of the record, the Board finds that the Veteran's claim should be granted and his 20 percent disability rating for his right shoulder strain disability restored. 

Initially the Board notes that the 20 percent evaluation assigned for the Veteran's right shoulder strain was in effect for less than 5 years at the time of the reduction.  As such, the Board does not have a heightened duty to show sustained material improvement as contemplated by 38 C.F.R. § 3.344(a) and (b).

Nevertheless, the Board finds that the May 2012 VA examination report, upon which the RO reduced the Veteran's disability rating, fails to show any improvement in the Veteran's right should disability from the April 2008 VA examination which formed the basis of the original 20 percent disability rating.

Notably, on VA examination in April 2008, active forward flexion was from 0 to 130 degrees while active forward flexion on the May 2012 VA examination was from 0 to 180 degrees with painful motion beginning at 175 degrees.  However, passive range on both examinations was from 0 to 180 degrees.  Additionally, the May 2012 VA examiner noted that the Veteran had localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the right shoulder.  The examiner also noted that while passive range of motion was noted to be the same as active range of motion, there was pain on movement during forward flexion, abduction, external rotation and internal rotation.  As a result of the same passive range of motion flexion measurements, and both VA examinations noting that there was pain on movement, the Board finds that May 2012 VA examination did not demonstrate any improvement.

For these reasons, the Board concludes that the evidence is at least equally weighted on the question of whether the Veteran's right shoulder strain disability has improved, and the Veteran's claim is granted.

The Board finds that the Veteran's 20 percent rating for a right shoulder strain disability was improperly reduced.  Therefore, the 20 percent rating for a right shoulder strain disability should be restored. 

Accordingly, the Board finds that restoration of the 20 percent rating for a right shoulder strain disability, effective January 18, 2008, is warranted.  The Board has resolved reasonable doubt in favor of the claimant in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Increased Rating

Laws and Regulations

The Veteran's right shoulder disability is currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5299-5201 (2014).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  In this case, Diagnostic Code 5299 is used to identify disabilities of the musculoskeletal system that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  Diagnostic Code 5201 is used in rating limitation of motion of the arm.  In addition, his right shoulder disability is evaluated under the criteria for a minor extremity because, as noted in the evidence above, he is left-handed.  See 38 C.F.R. § 4.69. 

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder.  Limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

For VA purposes, normal range of motion of the shoulder is: forward flexion from 0 to 180 degrees; abduction from 0 to 180 degrees; external rotation from 0 to 90 degrees; and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2014).

Analysis

The Veteran is left-handed.  Thus, his service-connected right shoulder is considered his "minor" shoulder.

The Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the Veteran's service-connected right shoulder strain.

The Board initially notes that it does not find Diagnostic Codes 5200 and 5203 to be applicable in this case.  There is no competent evidence of ankylosis of the Veteran's right shoulder, thus rendering Diagnostic Code 5200 in applicable.  As 20 percent is the maximum evaluation provided under Diagnostic Code 5203, and the diagnostic code clearly contemplates evaluation based upon limitation of motion, it would constitute pyramiding for the Board to separately consider this code.  38 C.F.R. § 4.14.  Accordingly, the only means of substantiating a higher evaluation are Diagnostic Codes 5201 and 5202.  

In order to substantiate an evaluation in excess of 20 percent, the evidence must demonstrate that the Veteran's right shoulder disability is manifested by limitation of motion of the arm to 25 degrees from the side or impairment of the humerus manifested by fibrous union; nonunion (false flail joint); or loss of head of the humerus (flail shoulder).  

To the extent that Diagnostic Code 5202 would provide for an evaluation in excess of 20 percent, as outlined hereinabove, the Veteran's shoulder condition did not manifest by recurrent dislocation.  Additionally, the evidence does not show nonunion of the humerus, false flail joint or flail shoulder.  Accordingly, a higher evaluation in excess of 20 percent under this Diagnostic Code 5202 is not warranted.

Regarding an increased rating in excess of 20 percent under Diagnostic Code 5201, a review of the evidence does not disclose objective findings of limitation of motion of the right arm to 25 degrees from the side.  Indeed, on the most recent VA examination in July 2013, forward flexion was from 0 to 90 degrees with pain, abduction was from 0 to 90 degrees with pain and internal rotation and external rotation were both from 0 to 45 degrees with pain.

As noted above, to warrant a rating in excess of 20 percent for a right (minor) shoulder strain under Diagnostic Code 5201, there must be limitation of motion of the arm to 25 degrees from the side.  38 C.F.R. § 4.71a.

Accordingly, none of the evidence shows that the right arm was limited to 25 degrees from.  In this regard, at its worst, with consideration of pain and the effects of repetitive motion, right shoulder flexion was to 90 degrees, well above the 25 percent from the side contemplated by a higher rating under Diagnostic Code 5201.  Accordingly, the claim must be denied under these criteria. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an evaluation in excess of 20 percent for the Veteran's service-connected right shoulder disability is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent rating, and no higher.  In this regard, the VA examiners found objective evidence of pain on range of motion; however, they did not find additional limitation of motion after multiple repetitions of range of motion which would warrant an increased evaluation.  

The Board also notes that the VA examiners noted that the Veteran reported experiencing flare-ups which resulted in increased pain.  The Veteran also reported that he was unable to lift his right arm as a result of the pain.  However, the July 2013 VA examiner specifically determined that there were no additional functional limitations of this joint, including no additional loss of range of motion during flare-ups.  

Accordingly, even when accounting for any degree change due to flare-ups, the Veteran's right shoulder flexion was well above the criteria necessary for a rating in excess of 20 percent under Diagnostic Code 5201.

The examiner also noted that while the Veteran presented with complaints of severe symptomatology, there was no obvious medical, physical or diagnostic evidence to substantiate the Veteran's degree of pain and other physical impairments related to his service-connected conditions and the Veteran's diagnostic and objective clinical examinations did not match the level of impairment the Veteran was claiming.

Thus, even accounting for the Veteran's reports of flare-ups and its associated limitations of motion, the Board finds that the overall impairment resulting from his right shoulder disability would still more closely approximate no more than a 20 percent rating.

With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent as contemplated by the holding in Deluca. 


II.  PTSD with Major Depression

Laws and Regulations

In this case, the Veteran is service-connected for his PTSD with major depression disability at a 50 percent disability evaluation, effective January 18, 2008 under Diagnostic Code 9411.  

The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130. 

Under the general rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  Scores ranging from 41 to 50 reflect serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2014). 

Factual Background and Analysis

The Veteran filed a claim for an increased rating in February 2012.

On VA examination regarding his employability in May 2012, the examiner noted that the Veteran had previously lost his job as a security guard due to his PTSD and that he had difficulties with working due to his health issue to include his PTSD and musculoskeletal complaints.  The examiner noted that the Veteran had no work limitations, was able to work his chosen profession and was able to perform substantial gainful employment.

On VA examination in May 2012, the Veteran had an Axis I diagnosis of PTSD.  The examiner noted that the issue of entitlement to individual unemployability was moot was the Veteran reported being employed as a part time security guard since February 2012.  However, the Veteran did report limited stress tolerance due to PTSD which would affect his ability to interact appropriately in a work setting.  He also reported reduced concentration and short-term memory which would affect his productivity and efficiency.  The examiner determined that the Veteran's level of occupational and social impairment with regards to all mental diagnoses is best summarized as occupational and social impairment with reduced reliability and productivity.  The Veteran lived with his wife of nearly 2 years and their nearly 1 year old son.  He described his marital relationship as "pretty good" and he had a positive relationship with his son.  He maintained monthly contact with his family of origin.  He had no close friends in proximity.  He spent his time with his wife and his son while not at work and he reported that he had lost interest in playing sports and other leisure activities.  The examiner noted that a March 2012 VA treatment note reported that the Veteran was fired from his job at a police department due to his mental health issues.  He had since obtained a new part time job as a security guard.  He worked anywhere from 24 to 40 hours per week on average.  He noted that he was admitted to an emergency room at a regional hospital 2 weeks ago because he thought he was having a heart attack.  The medical personnel ruled this out and determined that it was anxiety that was the cause of his physical symptoms.  The Veteran reported that this was the only time that he had gone to the emergency room.  He described his mood as "a little depressed" but denied any suicidal or homicidal ideation.  The diagnosis was moderate PTSD and a GAF score of 55 was assessed.  The Veteran's symptoms were anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, and difficulty in adapting to stressful circumstances including work or worklike settings.  On examination, the Veteran was adequately groomed and appeared to be alert and oriented.  His affect was rather constricted but he had logical and coherent thought and speech processes.  He described his typical mood as being emotionally numb.  He did not indicate prolonged periods of depressed mood, feelings of hopelessness or suicidal ideation.  He reported weekly panic attacks while working for the sheriff's department but stated that they would now occur once per month or so under increased stress.  He reported increased irritability toward his wife.  His sleep was somewhat better with medication however he continued to have difficulty.  His memory and concentration were "not good".  

The Veteran underwent a VA examination in July 2013.  The Veteran had a diagnosis of PTSD with depressive symptoms.  The examiner noted that the issue of entitlement to individual unemployability was moot was the Veteran reported being employed full time in a seasonal position as a bridge tender for the Union Pacific Railroad.  However, the Veteran did report limited stress tolerance due to PTSD which would affect his ability to interact appropriately in a work setting.  He also reported reduced concentration and short-term memory which would affect his productivity and efficiency.  The examiner noted that the Veteran's overall level of functioning seemed to be similar to that of his May 2012 VA examination.  The examiner determined that the Veteran's level of occupational and social impairment with regards to all mental diagnoses was best summarized as occupational and social impairment with reduced reliability and productivity.  The Veteran lived with his wife of 3 years and their children.  He indicated that the marriage had been "a little rough" but that they will probably never get divorced.  The Veteran described being overwhelmed when he was left alone and being disinterested in doing things.  He also indicated that he did not get along with his other family members anymore.  He did not have close friends and spent his time taking care of his children and sleeping.  He had worked as a deputy sheriff for 9 months until he resigned in February 2012.  He then began working part-time as a security guard.  He was currently employed as a full-time bridge tender for Union Pacific Railroad for the past year.  He had worked full time from April to December in a seasonal position.  He had not missed any time from work since he started.

On examination, the Veteran's mood was pleasant and hopeful with a normal range of congruent affect.  There was no evidence of homicidal or suicidal ideation, intent, or plan.  The diagnosis was chronic PTSD with recurrent major depressive disorder that was improving.  He had a current GAF score of 65.  The Veteran's symptoms were depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, difficulty in adapting to stressful circumstances including work or worklike settings and feelings of hopelessness.  On examination he was adequately groomed in casual dress and appeared to be alert and well oriented.  His affect was constricted.  He had logical and coherent thought processes.  He described his typical mood as irritable.  He endorsed a depressed mood "most of the time".  He reported feelings of hopelessness but denied suicidal ideation.  He indicated that about once a year he went to the emergency room with panic symptoms and continued to have less severe panic symptoms about one or two times a month when in crowds or social gatherings.  He had difficulty sleeping.  His memory and concentration had gotten much worse.  The examiner noted that the Veteran presented with a very defeatist attitude which likely affected the validity of his self report.  VA treatment records also indicated a less severe level of symptomatology than the Veteran expressed on examination.  On MMPI-2 the Veteran's response yielded an invalid profile due to him endorsing an extreme number of deviant test items above and beyond the number typically endorsed among seriously disturbed psychiatric inpatients.  He appeared to have greatly exaggerated his level of distress.    

After reviewing evidence of record as a whole, the Board finds that the assignment of a disability rating greater than 50 percent for the Veteran's service-connected PTSD with major depression is not warranted. 

In this regard, the evidentiary record was negative for speech that was intermittently illogical, obscure or irrelevant; spacial disorientation; or near-continuous panic or depression affecting his ability to function independently.

Moreover, the rating criteria for a 70 percent evaluation require that a claimant be unable to establish or maintain social relationships.  While the Veteran reported having issues related to his interpersonal relationships, his social impairment more closely contemplates the currently assigned 50 percent evaluation.  Notably, the Veteran had difficulty in establishing and maintaining effective work and social relationships as he reported periods of isolation and avoidance of social situations.  However, the Veteran was married to his wife and had a relationship with his 2 children.  Additionally, the July 2013 VA examiner also noted that the Veteran presented with a very defeatist attitude which likely affected the validity of his self report and that he appeared to have greatly exaggerated his level of distress as VA treatment records also indicated a less severe level of symptomatology than the Veteran expressed on examination.

The Veteran's judgment and thinking had also consistently been found to be intact and unimpaired and there was no evidence of delusions or impaired thought processes.  There was also no evidence of paranoia.  There are also no reported episodes of homicidal or suicidal ideation.

The Veteran's GAF scores ranging from 55 to 65 also generally show moderate to serious impairment and support a 50 percent rating for PTSD with major depression.

The Veteran indicated that he experienced depressed mood, anxiety, chronic sleep impairment, mild memory loss, difficulty in adapting to stressful circumstances including work or worklike settings and feelings of hopelessness.  He also experienced panic attacks on a weekly basis.   

However, the Veteran has been employed on a part-time and now full time basis without significant impairment.  Moreover, the VA examiner specifically described the Veteran's current functional impairment as moderate.  Moreover, while the Board accepts that the Veteran's symptoms have effects on his functioning, the lay and medical evidence of record does not demonstrate significant deficiencies in most areas.  

Indeed, at no point in this time period did the VA examiner or any other examiner or treating physician find that the Veteran's symptoms caused occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, as is required for the assignment of a 70 percent rating; or cause total occupational and social impairment, as is required for the assignment of a 100 percent rating.  

In fact, the Board notes that the VA examiner on examinations in May 2012 and July 2013 indicated that the Veteran's psychiatric symptoms were best summarized as occupational and social impairment with reduced reliability and productivity.  This description corresponds squarely with the schedular requirements for the assignment of a 50 percent disability rating.  

Thus, while the record demonstrates that the Veteran does have some social and occupational impairment which impact his quality of life, the greater weight of evidence demonstrates that it is to a degree less that is contemplated by the 50 percent rating currently assigned.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the current 50 percent schedular rating.  While the Veteran has some of the criteria for a 70 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed his current 50 percent rating.  Again, in determining that a rating in excess of 50 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 50 percent rating.

Accordingly, this evidence demonstrates that the Veteran did not have deficiencies in most of the areas in the criteria for a 70 percent rating nor had he been shown to have most of the symptoms listed as examples in the criteria.  As the criteria for the next higher (70 percent) rating for a psychiatric disorder have not been met, it logically follows that criteria for an even higher rating (100 percent) have not been met.  

There is no showing that the Veteran had gross impairment of thought processes or communication, persistent delusions, exhibited grossly inappropriate behavior; persistent danger of hurting himself or others, intermittent inability to perform activities of daily living as a result of his psychiatric symptoms, or disorientation to time or place.  As discussed, the evidence also weighs strongly against finding that his disability is manifested by total social impairment.  While the Veteran described his marriage as "a little rough", he has been able to maintain relationships with some of his family.  Thus, the Board finds that the preponderance of the evidence is against the claim as the Veteran's symptoms more closely approximated the criteria for a 50 percent disability rating, and neither a 70 or 100 percent rating.

For all the foregoing reasons, the Veteran's claim for entitlement to a rating in excess of 50 percent for service-connected PTSD with major depression must be denied.  


III.  All Disabilities

The Board has also considered the potential application of other various provisions, evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD with depression and right shoulder strain are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected PTSD with depression and right shoulder strain disabilities.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


IV.  TDIU

Laws and Regulations

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2014). Total disability ratings for compensation may be assigned, where the schedular ratin g is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war. Id. Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Analysis

In this case the Veteran is in receipt of service connection for PTSD with major depression at a 50 percent disability rating, a right shoulder strain at a 20 percent disability rating, a lumbar strain at a 10 percent disability rating and a cervical strain at a 10 percent disability rating.  His combined rating is 70 percent.  Therefore, the Veteran's service-connected disabilities meet the rating percentage threshold for a TDIU.  38 C.F.R. § 4.16(a). 

Having met the objective criteria for a TDIU, the remaining question before the Board is whether the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. § 3.321, 3.340, 3.341, 4.16.

Considering the governing legal authority in light of the above, the Board finds that the criteria for a TDIU are not met. 

The evidence in favor of the Veteran's claim consists of his reports that his service connected disabilities preclude gainful employment.

However, this evidence must be weighed against the fact that the Veteran is still able to maintain gainful employment despite restrictions as a result of his service-connected disabilities.  As noted above, the Veteran is currently employed as a full-time bridge tender for Union Pacific Railroad and had not missed any time from work since he started.

Lay persons can attest to factual matters of which they had first-hand knowledge. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Here, the Veteran described his limitations caused by his service-connected disabilities, and the Board acknowledges that his contentions in that regard is competent and of some probative value.  However, the Board places far more probative weight on the objective medical evidence and the opinion of a medical professional in determining whether his service-connected disabilities render him unemployable. 

While the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the course of the appeal.  

The Board notes that the VA examiner noted that the Veteran's limited stress tolerance due to PTSD would affect his ability to interact appropriately in a work setting .  Additionally, the Veteran previously resigned from his job as a police officer due to his service-connected mental health disability and he currently has some heavy duty lifting restrictions due to his service-connected right shoulder disability.  However, he worked part-time as a security guard in the past and is currently employed on a full time basis as a bridge tender for Union Pacific Railroad.   As a result, there is no evidence that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.

Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the combined 70 percent rating which he is currently assigned.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. §5107(b) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER


The May 2008 reduction of the rating for the Veteran's right shoulder strain disability from 20 percent to 10 percent was improper, and the 20 percent disability rating is restored, effective January 18, 2008.

Entitlement to an increased rating in excess of 20 percent for a right shoulder strain is denied.

Entitlement to an increased rating in excess of 50 percent for PTSD with major depression is denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


